DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments/remarks filed April 28, 2021 with respect to independent claims 1 and 26 have been considered but they are mooted in view of the new ground(s) of rejection.
Applicant’s remarks with respect to the claim objections have been considered and they are persuasive.  
Claims 1 – 50 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1 – 5, 8, 16, 17, 21, 22, 26 – 30, 41, 42, 46 and 47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Pub. No. 2013/0343300).
 	Regarding claim 1, Kim discloses method for wireless communications by a user equipment (UE), comprising: determining a reference transmission scheme (TS) for channel state information (CSI) measurement based on signaling received from a base station (BS); performing CSI measurement based on the determination; and transmitting a CSI report based on the measurement (see abstract, para. 0146, 0197 – 0208, claim 1, receiving, by the mobile terminal, a CSI configuration for a channel state information reference signal (CSI-RS), determining, by the mobile terminal, a physical downlink share channel (PDSCH) transmission scheme based on an antenna port of the CSI-RS, determining, by the mobile terminal, a CSI based on the PDSCH transmission scheme and transmitting, by the mobile terminal, the CSI to the base station…where the CRS configuration and the CSI-RS configuration can include the number of the antenna ports transmitting the CRS and the CSI-RS as a information element). 
	Regarding claim 2, Kim discloses wherein the signaling comprises an explicit indication of a reference transmission scheme via higher layer signaling (see para. 0133, the position of an OFDM symbol at which a PDSCH is started in the legacy subframe through higher layer signaling…). 
	Regarding claim 3, Kim discloses wherein: the signaling comprises a configuration of one or more CSI reference signals (CSI-RS) resources; and the determination is based on an association of a transmission scheme configured for each of the one or more CSI-RS resources (see Fig. 14, para. 0147 – 0154, 0171, configuration of CSI-RSs in an RB pair and associated 
	Regarding claim 4, Kim discloses wherein: the signaling comprises a configuration of one or more CSI processes; and the determination is based on an association of a transmission scheme configured for each of the one or more CSI-RS processes (see para. 0192, the CSI process configuration can include information about an antenna port that sends a CSI-RS… where an antenna port of the CSI-RS is for determining a physical downlink share channel (PDSCH) transmission scheme). 
	Regarding claim 5, Kim discloses wherein: the signaling comprises a configuration of one or more CSI reporting schemes; and the determination is based on an association of a transmission scheme configured for each of the one or more CSI-RS reporting schemes (see para. 0197, UE 1600 can perform CSI feedback…according to the configuration of a higher layer…the UE 1600 can perform an assumption for a PDSCH transmission method based on information about an antenna port through which a CSI-RS is transmitted). 
	Regarding claim 8, Kim discloses wherein the signaling comprises an explicit indication of a reference transmission scheme via Layer 1 signaling (see para. 0047 – 0048, Table 2, transmission mode of PDSCH according to PDCCH). 
	Regarding claim 16, Kim discloses wherein the signaling comprises an implicit indication of a reference transmission scheme (see para. 0133, the position of an OFDM symbol at which a PDSCH is started in the legacy subframe through higher layer signaling…).

	Regarding claim 21, Kim discloses wherein the signaling comprises signaling for a type of control channel (see para. 0047 – 0048, 0057 - 0059, PDCCH format). 
	Regarding claim 22, Kim discloses wherein the signaling comprises a configuration of a number of resource elements (REs) for each transmission scheme assumed for reporting (see Fig. 2, para. 0146, 0197 – 0208, resource grid with resource elements for CSI feedback). 
	Regarding claim 26, Kim discloses a method for wireless communications by a base station (BS), comprising: providing signaling to a user equipment (UE) allowing the UE to determine a reference transmission scheme (TS) for channel state information (CSI) measurement; and receiving a CSI report from the UE based on the measurement performed according to the reference TS (see abstract, para. 0146, 0197 – 0208, claim 1, receiving, by the mobile terminal, a CSI configuration for a channel state information reference signal (CSI-RS), determining, by the mobile terminal, a physical downlink share channel (PDSCH) transmission scheme based on an antenna port of the CSI-RS, determining, by the mobile terminal, a CSI based on the PDSCH transmission scheme and transmitting, by the mobile terminal, the CSI to the base station…where the CRS configuration and the CSI-RS configuration can include the number of the antenna ports transmitting the CRS and the CSI-RS as a information element).
	Regarding claim 27, Kim discloses wherein the signaling comprises an explicit indication of a reference transmission scheme via higher layer signaling (see para. 0133, the position of an 
	Regarding claim 28, Kim discloses wherein: the signaling comprises a configuration of one or more CSI reference signals (CSI-RS) resources; and each of the one or more CSI-RS resources has an associated reference TS (see Fig. 14, para. 0147 – 0154, 0171, configuration of CSI-RSs in an RB pair and associated with the number of antenna ports…where an antenna port of the CSI-RS is for determining a physical downlink share channel (PDSCH) transmission scheme).
	Regarding claim 29, Kim discloses wherein: the signaling comprises a configuration of one or more CSI processes; and each of the one or more CSI-RS processes has an associated reference TS (see para. 0192, the CSI process configuration can include information about an antenna port that sends a CSI-RS… where an antenna port of the CSI-RS is for determining a physical downlink share channel (PDSCH) transmission scheme).
	Regarding claim 30, Kim discloses wherein: the signaling comprises a configuration of one or more CSI reporting schemes; and each of the one or more CSI-RS reporting schemes has an associated reference TS (see para. 0197, UE 1600 can perform CSI feedback…according to the configuration of a higher layer…the UE 1600 can perform an assumption for a PDSCH transmission method based on information about an antenna port through which a CSI-RS is transmitted).

	Regarding claim 42, Kim discloses wherein the signaling comprises a subframe index (see para. 0133, the position of an OFDM symbol at which a PDSCH is started in the legacy subframe…para. 0034, Fig. 1 show a subframe index). 
	Regarding claim 46, Kim discloses wherein the signaling comprises signaling for a type of control channel (see para. 0047 – 0048, 0057 - 0059, PDCCH format).
	Regarding claim 47, Kim discloses wherein the signaling comprises a configuration of a number of resource elements (REs) for each transmission scheme assumed for reporting (see Fig. 2, para. 0146, 0197 – 0208, resource grid with resource elements for CSI feedback).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2013/0343300) in view of Wang et al. (WO 2018/027804 A1).
Kim does not disclose the claimed features as recited in claim 9.
	Regarding claim 9, Wang discloses wherein: the UE is configured with a subset of reference transmission schemes; and the signaling indicates a transmission scheme in the configured subset (see abstract, Fig. 1, Fig. 2, indicate the determined set of candidate MIMO transmission schemes to a user equipment). 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Kim, and have the features, as taught by Wang, in order to provide for a more efficient feedback and improved overall performance, as discussed by Wang (para. 0036).

	
Claims 18 – 20 and 43 - 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2013/0343300) in view of Song et al. (US Pub. No. 2016/0197687).
	Kim does not disclose the claimed features as recited in claims 18 – 20 and 43 – 45.
	Regarding claim 18, Song discloses wherein the subframe index comprises: a subframe index for a subframe in which aperiodic channel state information (A-CSI) triggering (see para. 0047, the subframe in which the aperiodic CSI report was triggered is associated to a subframe index) or semi-persistent CSI reporting setup signaling is received.  

	Regarding claim 20, Song discloses wherein the subframe index comprises: a subframe index for a subframe in which the CSI report is transmitted (see para. 0047, CSI reporting subframe n, where n is a subframe index).  
	Regarding claim 43, Song discloses wherein the subframe index comprises: a subframe index for a subframe in which aperiodic channel state information (A-CSI) triggering (see para. 0047, the subframe in which the aperiodic CSI report was triggered is associated to a subframe index) or semi-persistent CSI reporting setup signaling is received.  
	Regarding claim 44, Song discloses wherein the subframe index comprises: a subframe index for a subframe in which the CSI-RS for CSI measurement is transmitted (see para. 0047, CSI reporting (CSI measurement result) subframe n, where n is a subframe index).   
	Regarding claim 45, Song discloses wherein the subframe index comprises: a subframe index for a subframe in which the CSI report is transmitted (see para. 0047, CSI reporting subframe n, where n is a subframe index).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Kim, and have the features, as taught by Song, in order to introduce very little overhead and low impact on current standarization, as discussed by Song (para. 0018).

s 23 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2013/0343300) in view of Chen et al. (US Pub. No. 2016/0164588).
	Kim does not disclose the claimed features as recited in claims 23 and 48.
Regarding claim 23, Chen discloses wherein the signaling comprises a configuration of a ratio of physical downlink shared channel (PDSCH) energy per resource element (EPRE) to CSI reference signal (CSI-RS) EPRE for each reference transmission scheme assumed for reporting (see para. 0068, the ratio of energy-per-resource-element (EPRE) of CSI-RS relative to relative PDSCH transmission power for each CSI sub-resource use…).  
	Regarding claim 48, Chen discloses wherein the signaling comprises a configuration of a ratio of physical downlink shared channel (PDSCH) energy per resource element (EPRE) to CSI reference signal (CSI-RS) EPRE for each reference transmission scheme assumed for reporting (see para. 0068, the ratio of energy-per-resource-element (EPRE) of CSI-RS relative to relative PDSCH transmission power for each CSI sub-resource use…).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Kim, and have the features, as taught by Chen, in order to avoid or cancel inter-cell interference in DL transmission from multiple adjacent eNBs, as discussed by Chen (para. 0004).


s 24 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2013/0343300) in view of Chen et al. (US Pub. No. 2015/0124663; hereinafter Chen’0124663).
	Kim does not disclose the claimed features as recited in claims 24 and 49.
	Regarding claim 24, Chen’0124663 discloses wherein the UE uses different transmission schemes for aperiodic CSI reporting than for periodic CSI reporting (see para. 0066, Periodic and/or aperiodic CSI reporting may be configured for a UE, where the periodic report is transmitted on the PUCCH and the aperiodic report is transmitted on the PUSCH).
	Regarding claim 49, Chen’0124663 discloses wherein the BS configures the UE to use different transmission schemes for aperiodic CSI reporting than for periodic CSI reporting (see para. 0066, Periodic and/or aperiodic CSI reporting may be configured for a UE, where the periodic report is transmitted on the PUCCH and the aperiodic report is transmitted on the PUSCH).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Kim, and have the features, as taught by Chen’0124663, in order to provide for improvements in interference measurement and channel state information reporting, as discussed by Chen’0124663 (para. 0013).
	

Claims 25 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2013/0343300) in view of Wang et al. (US Pub. No. 2013/0286970; hereinafter Wang’0286970).
	Kim does not disclose the claimed features as recited in claims 25 and 50.

Regarding claim 50, Wang’0286970 discloses further comprising receiving, from the UE, an indication of the reference transmission scheme which is assumed for the CSI reporting (see para. 0003, reports to a base station via an uplink, the CSI comprising …also information of precoding matrix indicator (PMI) and rank indication (RI) for some downlink transmission mode).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Kim, and have the features, as taught by Wang’0286970, in order to efficiently improve the probability of correct receiving of the UCI and reduce the limitation of the scheduling of the data transmission, as discussed by Wang’0286970 (para. 0011).

Allowable Subject Matter
Claims 6, 7, 10 – 15, and 31 - 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

					Pertinent Prior Arts

	Onggosanusi et al. (US Pub. No. 2016/0329945), in the same field of endeavor as the present invention, disclose method and apparatus for channel state information (CSI) reporting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473